Case 19-06074-JMM       Doc 48    Filed 01/28/21 Entered 01/28/21 15:04:12       Desc Main
                                 Document      Page 1 of 5




Gery W. Edson
GERY W. EDSON, P.A.
250 South Fifth Street, Suite 820
P. O. Box 448
Boise, Idaho 83702
Phone:(208) 345-8700
Fax: (208) 389-9449
Email: gedson@gedson.com
Idaho Bar No. 2984
Attorney for Defendants Pipkin and Stock Boise, LLC

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In Re:                                             )    Bankruptcy No. 17-01458-JMM
                                                   )    Chapter 7
SHILOH MANAGEMENT                                  )
SERVICES, INC.                                     )
                               Debtor.             )
_________________________________________ )
                                                   )
J. FORD ELSAESSER, solely in his capacity          )
As Chapter 7 Trustee for the above-referenced      )
bankruptcy estate,                                 )    Adversary No. 19-06074
                                                   )
                               Plaintiff,          )    APPELLANT’S NOTICE OF
                                                   )    APPEAL TO NINTH CIRCUIT
vs.                                                )    COURT OF APPEALS
                                                   )
MOUNTAIN WEST IRA, INC., f/b/o CHESTER             )
PIPKIN, IRA, an Idaho corporation; STOCK           )
BOISE, LLC, an Idaho limited liability company;    )
TRIPLE B, LLC, an Idaho limited liability company; )
QUALITY PROPERTIES, LLP, an Idaho limited          )
Liability partnership; DOES 1-5,                   )
                                                   )
                               Defendants          )
__________________________________________ )

         The Appellants, by and through their counsel of record, Gery W. Edson of GERY W.

EDSON, P.A., appeal to the Ninth Circuit Court of Appeals under 28 U.S.C. §158(d) from the




APPELLANT’S NOTICE OF APPEAL TO NINTH CIRCUIT COURT OF APPEALS – Page 1
Case 19-06074-JMM        Doc 48    Filed 01/28/21 Entered 01/28/21 15:04:12        Desc Main
                                  Document      Page 2 of 5



Judgment of the United States Bankruptcy Court for District of Idaho entered on January 15,

2021.   A copy of the Judgment is attached hereto.

        The names of all of the parties to the Judgment appealed from and the names, addresses

and telephone numbers of their respective attorneys are as follows:

               Defendants Mountain West IRA f/b/o Chester Pipkin IRA and
               Stock Boise, LLC
               Represented by:
               Gery W. Edson (gedson@gedson.com)
               GERY W. EDSON, P.A.
               250 South Fifth Street, Suite 820
               P.O. Box 448
               Boise, ID 83701
               Phone: (208) 345-8700
               Fax:     (208) 389-9449


               Plaintiff J. Ford Elsaesser
               Represented by:
               Matthew T. Christensen (mtc@angstman.com)
               ANGSTMAN JOHNSON
               199 N. Capitol Blvd., Suite 200
               Boise, ID 83702
               Phone: (208) 384-8588
               Fax:       (208) 629-2157


               Defendant Quality Properties, LLP
               Represented by:
               Jed W. Manwaring jmanwaring@evanskeane.com
               EVANS KEANE, LLP
               1161 West River Street, Suite 100
               P.O. Box 959
               Boise, ID 83701-0959
               Phone: (208) 384-1800
               Fax:     (208) 345-3514
/
/
/
/
/
/
/
/


APPELLANT’S NOTICE OF APPEAL TO NINTH CIRCUIT COURT OF APPEALS – Page 2
Case 19-06074-JMM       Doc 48    Filed 01/28/21 Entered 01/28/21 15:04:12         Desc Main
                                 Document      Page 3 of 5



       Dated this 28th day of January, 2021.

                                                  GERY W. EDSON, P.A.,



                                               By /s/ Gery W. Edson
                                                 Gery W. Edson, Attorney for Pipkin and
                                                 Stock Boise, LLC

                               CERTIFICATE OF SERVICE

      I hereby certify that on the 28th day of January, 2021, I served a copy of the foregoing
on CM/ECF Registered Participates as reflected on the Notice of Electronic Filing:

        1.    Matthew Todd Christensen – mtc@angstman.com; mtcecf@gmail.com;
megan@angstman.com; mlanderson@angstman.com; abbie@angstman.com;
ecf@angstman.com; atty_christensen@bluestylus.com;
christensenmr81164@notify.bestcase.com

       2.     J Ford Elsaesser - feecf@eaidaho.com; ID15@ecfcbis.com

       3.     Jed W. Manwaring – jmanwaring@evanskeane.com



                                                  /s/ Gery W. Edson
                                                  Gery W. Edson




APPELLANT’S NOTICE OF APPEAL TO NINTH CIRCUIT COURT OF APPEALS – Page 3
Case 19-06074-JMM          46
                       Doc 48           01/15/21 Entered 01/28/21
                                  Filed 01/28/21           01/15/21 15:04:12
                                                                    16:29:29   Desc Main
                                 Document           1 of 5
                                               Page 4    2




                      UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO




 In Re:                                                  Bankruptcy Case
 Shiloh Management Services, Inc.,                       No. 17-01458-JMM

                              Debtor.



 J. Ford Elsaesser,

                            Plaintiff,

 vs.                                                      Adv. Proceeding
                                                          No. 19-06074-JMM
 Mountain West IRA F/B/O Chester
 Pipkin IRA, Stock Boise, LLP, and
 Quality Properties, LLP,

                            Defendant.


                                         JUDGMENT


       For the reasons set forth in the Court’s Memorandum of Decision filed herein

(“the Decision”), and for other good cause,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT pursuant

to 11 U.S.C. §§ 544, 550, and 551, the Pipkin Deed of Trust recorded with the Owyhee

County, Idaho recorder on December 30, 2016 as Instrument No. 291613, held by

Mountain West IRA F/B/O Chester Pipkin IRA is avoided and preserved for the benefit

of the bankruptcy estate.

JUDGMENT ̶ 1
Case 19-06074-JMM          46
                       Doc 48          01/15/21 Entered 01/28/21
                                 Filed 01/28/21           01/15/21 15:04:12
                                                                   16:29:29    Desc Main
                                Document           2 of 5
                                              Page 5    2



      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED

THAT pursuant to 11 U.S.C. §§ 544, 550, and 551, the First Stock Boise Deed of Trust,

recorded with the Owyhee County, Idaho recorder on March 21, 2017 as Instrument No.

292164, held by Stock Boise, LLP is avoided and preserved for the benefit of the

bankruptcy estate.

      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED

THAT pursuant to 11 U.S.C. §§ 544, 550, and 551, the Second Stock Boise Deed of

Trust recorded with the Owyhee County, Idaho recorder on May 2, 2017 as Instrument

No. 292651, held by Stock Boise, LLP is avoided and preserved for the benefit of the

bankruptcy estate.

      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED

THAT pursuant to 11 U.S.C. §§ 544, 550, and 551, the Quality Properties Deed of Trust

recorded with the Owyhee County, Idaho recorder on May 18, 2017 as Instrument No.

292777, held by Quality Properties, LLP is avoided and preserved for the benefit of the

bankruptcy estate.

      ALTERNATIVELY, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED THAT pursuant to 11 U.S.C. § 558, the Quality Properties Deed of Trust

held by Quality Properties, LLP is declared invalid.

                                  DATED: January 15, 2021



                                  ________________________
                                  JOSEPH M. MEIER
                                  CHIEF U. S. BANKRUPTCY JUDGE

JUDGMENT ̶ 2
